OFFICEOFTHEATTORNEYGENERALOF                          TEXAS

                           AUSTIN




Bonorabla 0. C. Fisher
District Attorney
&KI &l&3810, T8XE8                                    /\
                                                           i




Dear sir:
                                         A\




        YoUr latter Ot
on the above style
ofiioe.

                                              tatit            Of T8m8,   prO-


                                      aX mOn8y 68 ha8 b8en
                                      lerfda made for the
                                      ng 8 sinking rood and
                                    rticular boade to be
                                    d in the r8&9Ui~tiOfZ,
                                    suah bonds as provided


                     8, Bevised Civil Statutes, with iurtbar
                     suanc8 of bonde, prOvid88:

                        818OtiOn r8d.tS  ill$aVOr Of the
                      r bonds and the 18Vy or a tax in pay-
     l&8&    thereof,     said Bcxwd, 8tt8r suah retit  ha@
     b88n declared, elm11 nraim an order directing
      the laauancs of tba bonds of said district and
      provide     for the levy and aolleotioa ot a tax
     annually of sutrlclent amount xith which to pay
      the int8r8St and provide a ainkirrg 29        F:h
     whiah to pery swohbonds et nreturity             .
=OXlOrabl8 0. C. FIgher, pi3$38#S




        You are reAp8CtrUlly 8dViAAd 8t the outset that
the funds derived frolo the tax 18Vy for the purpose of pay-
ing the int8r89t on 8lld retiring a particular Iaaua of
bonds niay be used only for that purpose, and the diversion
and ua8 of such funds for a dlrfareat purpoa8 la uaaut.horIz8d
and unlawful. This department has so held on several oacaaloaa.

         Iii your 0338, hOw8T8r, Under the faota AA Set out in
your   letter Or  October 3,   wa reapeotrully suggest that rhea
it 13 determined thnt th8 Sinking fWid OOntAInA 8AOUgh fUndA
to Eeeet the requIrameata neaesaary ror the peymeat or Inter8at
and prIWIpa1     maturing the next year or years without tha levy
of a tax, then the diatriat mey diapeaa8 ulth auoh levy tot
bond purposea    and raise the AU3iatAMaC8 tAX prOpOrtIOI4Ata~y.
For lr!ateace, in your pertioular     ease 12 oeata liad been lerlad
for the partioular Iaaue of bon’63 la qu8atIoa, and It was de8m-
8d that the sinking fund for auoh issue oontained SDOU&        fund3
to take care or the r8qUir8lR8ntA ror the ooming year. Suoh
1Z cents, instead OS being levied for bond purp0383, aould be
levied tar maintenance    JNlIp0383,  thereby r8iAing the minta-
naaae tax ror that year. ror the r0iioting year than just
make e AUffICi8nt levy t0 pAy the prInOIpO1 And itlt8SeAt, 8lld
In this way you will not have a residue In the alnklng fund
after the last bond la pafd.

        Trusting that this Mtiafactorlly        answers your quea-
tloa, we are


                                       Very truly yours

                                    ATTdRNEY Gl5NERJ.LOF TEXIS




                                                    Aaelatant
COB-A




                ATTORNEY GENERAL OP TzAs